 In the United States Court of Federal Claims
                                          No. 21-1484 C
                                      (Filed: June 17, 2021)

* * * * * * * * * * * * * * * * ** *
                                    *
WORKHORSE GROUP, INC.,              *
                                    *
             Plaintiff,             *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
             Defendant,             *
                                    *
and                                 *
                                    *
OSHKOSH DEFENSE, LLC,               *
                                    *
             Defendant-Intervenor.  *
                                    *
                                    *
 * * * * * * * * * * * * * * * * ** *

                                             ORDER

       As agreed by counsel for the parties, the Court will hold an initial status conference on
Thursday, June 17, 2021, at 4:00 p.m. EDT. The Court will conduct the proceeding via
teleconference and will separately send counsel instructions for joining the teleconference.

       IT IS SO ORDERED.

                                                     s/ Zachary N. Somers
                                                     ZACHARY N. SOMERS
                                                     Judge
